                Case 1:20-cr-00093-NONE-SKO Document 121 Filed 12/23/20 Page 1 of 3
AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release                                          Page 1 of        3          Pages



                                      UNITED STATES DISTRICT COURT
                                                                          for the
                                                 Eastern District of California                                   FILED
                                                                                                                 Dec 23, 2020
                                                                                                              CLERK, U.S. DISTRICT COURT
                                                                                                            EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA,
                                                                          )
                              v.                                          )
                                                                          )             Case No.      1:20-cr-00093-NONE-SKO
MAXIMILIANO WILFRIDO RIOS RUIZ,                                           )


                                       ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
    any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
    the court may impose.

      The defendant must appear at:             U.S. DISTRICT COURT, 2500 Tulare Street, Fresno, California
                                                                                              Place

      U.S. MAGISTRATE JUDGE Sheila K. Oberto in Courtroom 7 (unless another courtroom is designated)

      on                                                  MARCH 3, 2021 at 1:00 PM
                                                                              Date and Time


      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance and Compliance Bond, if ordered.




(Copies to:       Defendant (through Pretrial)               PRETRIAL SERVICES                 US ATTORNEY         US MARSHAL)
               CaseEDCA
 AO 199B (Rev. 09/08- 1:20-cr-00093-NONE-SKO
                         [Fresno]) Additional Conditions of ReleaseDocument
                                                                   (General)        121 Filed 12/23/20 Page 2 ofPage
                                                                                                                  3                      2 of   3 Pages

 RUIZ, Maximiliano
 Doc. No. 1:20CR00093-02
                                              ADDITIONAL CONDITIONS OF RELEASE
Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other
persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

      (6)       The defendant is placed in the custody of:

                   Name of person or organization             Cirilo Ruiz Vasquez

         who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the appearance of the
         defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of
         release or disappears.
                             \s\ Carlos Ruiz Vasquez
                   SIGNED: ________________________________
                                        CUSTODIAN
      (7)       The defendant must:
                (a)   report on a regular basis to the following agency:
                       Pretrial Services and comply with their rules and regulations;
                (b)   report as directed to the Pretrial Services Agency on the first working day following your release from custody;
                (c)   reside at a location approved by the PSO, and not move or be absent yourself from this residence without prior
                       approval of PSO; travel restricted to the State of California, unless otherwise approved in advance by PSO;
                (d)   report any contact with law enforcement to your PSO within 24 hours;
                (e)   cooperate in the collection of a DNA sample;
                (f)   not associate or have any contact with any co-defendants or criminal gang members, unless in the presence of
                       counsel or otherwise approved in advance by the PSO;
                (g)   not possess, have in your residence, or have access to a firearm/ammunition, destructive device, or other
                       dangerous weapon; additionally, you must provide written proof of divestment of all firearms/ammunition,
                       currently under your control;
                (h)   submit to drug and/or alcohol testing as approved by the Pretrial Services Officer. You must pay all or part of the
                       costs of the testing services based upon your ability to pay, as determined by the Pretrial Services Officer;
                (i)   refrain from excessive use of alcohol, or any use of a narcotic drug or other controlled substance without a
                       prescription by a licensed medical practitioner; and you must notify Pretrial Services immediately of any
                       prescribed medication(s). However, medical marijuana, prescribed and/or recommended, may not be used;
                (j)   surrender your Mexican passport to defense counsel and defense counsel will make arrangements to surrender
                       the document to the Clerk, United States District Court, no later than December 29, 2020, by noon, and you must
                       not apply for or obtain a passport or any other travel documents during the pendency of this case;
                (k)   execute a bond or an agreement to forfeit upon failing to appear or failure to abide by any of the conditions of
                       release, the following sum of money or designated property: A $10,000 collateral bond ($3,000 in cash and
                       $7,000 secured by the title of the 2011 Chevrolet Equinox owned by your girlfriend, Araceli Saustes); and,

                 USMS SPECIAL INSTRUCTIONS:
                (l)   have your release on bond delayed until the posting of your collateral bond.
                                                             3 3 of 3
    Case 1:20-cr-00093-NONE-SKO Document 121 Filed 12/23/20 Page    3


             MAXIMILIANO WILFRIDO RIOS RUIZ




X



    12/23/2020

                              BARBARA A. McAULIFFE, U.S. MAGISTRATE JUDGE
